The Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/02/2022 was filed after the mailing date of the Non-Final Office Action on 8/18/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
3.	Applicant’s arguments, see remarks page 7, filed 11/17/2022, with respect to the drawing objection have been fully considered as follows:

Applicant’s Argument:
Applicant argues on page 7, regarding the objection to figure 3 in the Non-Final office action mailed on 8/18/2022, that “The Applicant traverses the drawing objection. Referring to Figure 3 of the application, each box is labeled. One of ordinary skill in the art would understand the claimed invention when relying on Figure 3 and the specification. Reconsideration and removal of the objection is requested.”

Examiner Response:
Applicant’s arguments, see page 7 (stated above), filed 11/17/2022, with respect to the drawing (Figure 3) objection have been fully considered and are not persuasive. Because Figure 3 shows only the boxes 6, 34, 36….and so on. There is no label in the boxes and boxes do not represent any content or element although the specification describes the boxes. However, from the figure it is not clear what the elements are and they are not explanatory to a reader as a quick method of determining the general background of the invention. Therefore, boxes should contain a small description what the boxes represent in few words. Therefore, the objection to figure 3 is maintained.  

4.	Applicant’s arguments, see remarks page 7, filed 11/17/2022, with respect to the rejection of claims 12-13 and 19-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. in the Non-Final office action mailed on 8/18/2022 have been fully considered as follows:

Applicant’s Argument:
Applicant argues on page 7-8, regarding the rejection of claims 12-13 and 19-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. in the Non-Final office action mailed on 8/18/2022, that “Regarding claims 12-13 and 19-20, one of ordinary skill in the art would understand the claimed invention based on the drawings and specification. Specifically, paragraph 24 and paragraph 34. Reconsideration and removal of the rejection of claims 12-13 and 19-20 under § 112 is requested.”

Examiner Response:
Applicant’s arguments, see page 7-8 (stated above), filed 11/17/2022, with respect to the rejection of claims 12-13 and 19-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, have been fully considered and are not persuasive. Claim recites, “measure a running time of the second measurement signal; and determine a distance between the first contact and the second contact according to the measured signal running time”. It is not clear what is the running time and how the running time is calculated and how the distance is calculated from the running time. One of an ordinary skill would not understand what is the running time and what step is or method is used to determine the running time. Although, claim is read in light of the specification, however the limitation from the specification is not incorporated in the claim to understand the meaning of the claim. Therefore, the claim language is not clear for one of an ordinary skill to understand the meaning of the claim. The rejection of claims 12-13 and 19-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph has been maintained below. See the rejection set forth below. 

5.	Applicant’s arguments, see remarks page 8-10, filed 11/17/2022, with respect to the rejection(s) of Claims 1-6, 8-11, and 14-18 under 35 U.S.C. § 102(a)(1) as being anticipated by Zhou (US 20060254355 A1) and the rejection of claim(s) 7 under 35 U.S.C. 103 as being unpatentable over Zhou (US 20060254355 A1) in view of NISHIZAWA et al. (CN 1956325 B) have been fully considered as follows:

Applicant’s Argument:
Applicant argues on page 8-9, regarding independent claim 1 under 35 U.S.C. § 102(a)(1) as being anticipated by Zhou (US 20060254355 A1) that “Regarding claim 1, the Examiner asserts that Zhou teaches “in a first contacting state the first and second contacts [9,8] are electrically isolated [6] (pg.5, Non-Final Office Action of August 18, 2022). However, the Applicant traverses the argument because the Examiner 1s incorrect with their assertion that Zhou teaches electrical isolation between the first and second contact in the first contacting state……. In contradistinction to the claimed invention, Zhou discloses a loose electrical connection condition 6, and, Zhou does not disclose that the electrical conductors 8 and 9 are electrically isolated. Therefore, claim 1 is not (Remarks-Page 8) anticipated by Zhou because each and every element as set forth in claim 1 is not found either expressly or inherently. Thus, claim 1 is patently distinct and allowable (Remarks-Page 9).”



Examiner Response:
Applicant’s arguments, see page 8-9 (stated above), filed 11/17/2022, with respect to the rejection(s) of independent claim(s) 1 have been fully considered and are not persuasive. Claim recites, “in a first contacting state the first and second contacts are electrically isolated from one another….”. Zhou discloses, “[0045] The circuit breaker 2 may be, for example, an arc fault circuit interrupter. The operating mechanism 18 may include a trip mechanism 26, and the circuit 19 may output the detected fault signal 24 as a trip signal to the trip mechanism 26 upon detecting the loose electrical connection condition 6 from the sensed acoustic signal 22, in order to interrupt the condition 6.”Again Zhou discloses, “[0039] FIG. 1 shows an electrical switching apparatus, such as a circuit interrupter (e.g., circuit breaker 2), employing a suitable acoustic sensor (AS) 4 (e.g., without limitation, a Piezo electrical sensor) to detect an electrical conductivity fault, such as a loose electrical connection condition 6, in or associated with an electrical conductor, such as 8 or 9, of a power circuit 10”. Zhou discloses to detect loose electrical connection between conductor 8 and 9. Zhou discloses two contacting state: in one contacting state there is no fault, that is no loose electrical connection condition and conductor 8 and 9 are electrically connected and the other contacting state is the fault signal detection when there is loose electrical connection condition 6 between conductor 8 and 9. When there is loose electrical connection there is open or broken condition between conductor 8 and 9 and therefore conductor 8 and 9 are disconnected and isolated. Figure 1 also shows that when there is loose electrical connection condition conductor 8 and 9 are disconnected electrically or isolated electrically. 
From the definition of electrical isolator: Electrical isolator or disconnector is a type of mechanical switch that is used in electric circuits and devices with the main function of effectively isolating two different parts of an instrument or power circuit. By definition, isolation is the process of complete separation of various parts of an apparatus and this separation can either be physical or electrical or both. Electrical Isolator switches are used for opening an electrical circuit in the no-load condition. It is not proposed to be opened while current flows through the line. Generally, these are employed on circuit breaker both the ends thus the circuit breaker repair can be done easily without any risk; https://medium.com/everything-electrical/what-is-an-electrical-isolator-types-working-and-its-applications-b9bb13cd0cae. Therefore Zhou discloses first and second contacts are electrically isolated when there is loose connection.
Claim does not recite any specific step to isolate between first and second contacts or to introduce any elements between the two contacts to isolate the first and second contacts. Therefore, for the broadest reasonable interpretation Zhou also discloses the claim limitation that the first contact and second contact are electrically isolated. Applicant’s argument is therefore not persuasive. The rejection of claim 1 is maintained below. See the rejection set forth below.

Applicant’s Argument:
Applicant argues on page 9-10, regarding the rejection of independent claim 14 under 35 U.S.C. § 102(a)(1) as being anticipated by Zhou (US 20060254355 A1) that “In contradistinction to the claimed invention, Zhou discloses a loose electrical connection condition (Remarks-Page 9) 6, however, Zhou does not disclose that the electrical conductors 8 and 9 are electrically isolated. Therefore, claim 14 is not anticipated by Zhou because each and every element as set forth in claim 14 is not found either expressly or inherently. Thus, claim 14 is patently distinct and allowable.
Consequently, claims 1 and 14 are patently distinct and allowable over Zhou. Dependent claims 2-6,8-11 and 15-18 are also patently distinct and allowable. Reconsideration and removal of the rejection of claims 1-6, 8-11, and 14-18 under § 102 is requested (Remarks-Page 10).

Examiner Response:
Applicant’s arguments, see page 9-10 (stated above), filed 11/17/2022, with respect to the rejection(s) of independent claim(s) 14 have been fully considered and are not persuasive as stated above regarding independent claim 1 (Similar claim limitation and similar argument). Therefore, the rejection of claim 14 under 35 U.S.C. § 102(a)(1) as being anticipated by Zhou (US 20060254355 A1) is maintained below. See the rejection set forth below.

Applicant’s Argument:
Applicant argues on page 10, regarding the rejection of dependent claim 7 under 35 U.S.C. § 103(a) as being unpatentable over Zhou (US 20060254355 A1) in view of NISHIZAWA et al. (CN 1956325 B), that, “As stated above, Zhou fails to disclose all the limitations of claim 1. Nishizawa fails to rectify those deficiencies. Therefore, claim 7 is patently distinct over both Zhou, Nishizawa or the combination of the two. Reconsideration and removal of the rejection of claim 7 under § 103 is requested”



Examiner Response:
Applicant’s arguments, see page 10 (stated above), filed 11/17/2022, with respect to the rejection(s) of dependent Claim 7 have been fully considered and are not persuasive because of the same reason stated above regarding independent claim 1. Therefore, the rejection of Claim 7 is maintained below. See the rejection set forth below.
Therefore, the rejection of Claims 1-6, 8-11, and 14-18 under 35 U.S.C. § 102(a)(1) as being anticipated by Zhou (US 20060254355 A1) and the rejection of claim(s) 7 under 35 U.S.C. 103 as being unpatentable over Zhou (US 20060254355 A1) in view of NISHIZAWA et al. (CN 1956325 B) is maintained below. See the rejection set forth below.

For expedite prosecution Applicant is invited to call to discuss the present rejection also if any further clarification needed and to discuss any possible amendment to overcome the references to make the claims allowable. 


Drawings
The drawings are objected to because they fail to label the element boxes in Figure 3. Without some indication as to the content of the boxes (or preferably symbols of the actual elements) it is not clear as to what the elements are and they are not explanatory to a reader as a quick method of determining the general background of the invention. See MPEP 608.02 and 37 CFR 1.84 (o) -- Legends --
Suitable descriptive legends may be used, or may be required by the Examiner, where necessary for understanding of the drawing, subject to approval by the Office. They should contain as few words as possible.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-13 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 12, Line 2-4 recites, “measure a running time of the second measurement signal; and determine a distance between the first contact and the second contact according to the measured signal running time” It is not clear how the running time is calculated and how the distance is calculated from the running time. Therefore, the scope of the claim is not clear. Clarification is required to make the claim clear.

Claims 13 and 19-20 are also rejected because of the same reason as stated above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-11 and 14-18 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Zhou in the US patent Application Publication Number US 20060254355 A1.

Regarding claim 1, Zhou teaches a contact arrangement (circuit breakers that detect electrical conductivity faults, such as loose electrical connections, of a power circuit. The invention also pertains to a method for detecting electrical conductivity faults; Paragraph [0002] Line 1-6; FIG. 1 shows an electrical switching apparatus, such as a circuit interrupter (e.g., circuit breaker 2); Paragraph [0039] Line 1-2), comprising:
a first electrical contact [9] (an electrical conductor, such as 8 or 9, of a power circuit 10; Paragraph [0039] Line 6-7);
a second electrical contact [8] ((an electrical conductor, such as 8 or 9, of a power circuit 10; Paragraph [0039] Line 6-7); and

a measuring device [19] for determining a contacting state (electrical connection condition 6 as the contacting state) between the first [9] and second contacts [8] (FIG. 1 shows an electrical switching apparatus, such as a circuit interrupter (e.g., circuit breaker 2), employing a suitable acoustic sensor (AS) 4 (e.g., without limitation, a Piezo electrical sensor) to detect an electrical conductivity fault, such as a loose electrical connection condition 6, in or associated with an electrical conductor, such as 8 or 9, of a power circuit 10; Paragraph [0039] Line 1-7), in a first contacting state the first and second contacts [9, 8] are electrically isolated [6] from one another (when there is loose connection 6 the contacts are isolated is the first contacting state; when there is loose connection then conductor 8 and conductor 9 is disconnected and therefore conductor 8 and conductor 9 is electrically isolated from each other as shown in Figure 1 also by the loose electrical connection condition 6. From the definition of electrical isolator: Electrical isolator or disconnector is a type of mechanical switch that is used in electric circuits and devices with the main function of effectively isolating two different parts of an instrument or power circuit. By definition, isolation is the process of complete separation of various parts of an apparatus and this separation can either be physical or electrical or both. Electrical Isolator switches are used for opening an electrical circuit in the no-load condition. It is not proposed to be opened while current flows through the line. Generally, these are employed on circuit breaker both the ends thus the circuit breaker repair can be done easily without any risk; https://medium.com/everything-electrical/what-is-an-electrical-isolator-types-working-and-its-applications-b9bb13cd0cae ) and in a second contacting state the first and second contacts are electrically connected to one another (when there is no loose connection 6 the first and second electrical contacts are electrically connected is the second contacting state) (The circuit breaker 2 may be, for example, an arc fault circuit interrupter. The operating mechanism 18 may include a trip mechanism 26, and the circuit 19 may output the detected fault signal 24 as a trip signal to the trip mechanism 26 upon detecting the loose electrical connection condition 6 from the sensed acoustic signal 22, in order to interrupt the condition 6; Paragraph [0045] Line 1-7), the measuring device [19] including:
an acoustic signal transmitter [12] for transmitting an acoustic signal [21] into the first contact [9] (The acoustic coupler 15 couples the output acoustic signal 21 from the acoustic signal generator 12 to the power circuit 10, and the acoustic coupler 14 couples the acoustic signal 11 from the power circuit 10 to the acoustic sensor 4; Paragraph [0044] Line 1-4; The circuit breaker 2 further includes a circuit 19 outputting a signal 20 to the acoustic signal generator 12 to generate an output acoustic signal 21 from the acoustic signal generator 12; Paragraph [0043] Line 1-3); and 
a signal receiver [4] connected to the second contact [8] in a sound-conducting manner (The acoustic coupler 15 couples the output acoustic signal 21 from the acoustic signal generator 12 to the power circuit 10, and the acoustic coupler 14 couples the acoustic signal 11 from the power circuit 10 to the acoustic sensor 4; Paragraph [0044] Line 1-4).

Regarding claim 2, Zhou teaches a contact arrangement, wherein 
the acoustic signal transmitter transmits an acoustic signal in the ultrasonic frequency range (As employed herein, the term "acoustic" shall expressly include, but not be limited by, one or more sounds that are subsonic, sonic and/or ultrasonic; Paragraph [0032] Line 1-2; therefore, the acoustic signal can be ultrasonic frequency range as Zhou recites it is not limited to ultrasonic but could be ultrasonic).

Regarding claim 3, Zhou teaches a contact arrangement, further comprising 
an electrically isolating damping element [30] extending between the first and second contacts in at least the first contacting state (The acoustic coupler 14 preferably includes a suitable acoustic insulator 30 (e.g., without limitation, an acoustic insulation foam pad wrapped around the acoustic coupler 14 and the acoustic sensor 4); Paragraph [0048] Line 1-5).

Regarding claim 4, Zhou teaches a contact, further comprising 
a bridge contact [16] movable relative to at least one of the first contact or the second contact [9, 8] and by which the first contact and the second contact are electrically connected to one another in the second contacting state (when there is no loose connection 6) (The circuit breaker 2 also includes separable contacts 16 electrically connected in series between the line terminal 13-1 and the load terminal 13-2, and an operating mechanism 18 adapted to open and close the separable contacts 16. The acoustic sensor 4 is suitably coupled to the acoustic coupler 14 and is adapted to sense the acoustic signal 11 from the acoustic coupler 14; Paragraph [0042] Line 1-7).

Regarding claim 5, Zhou teaches a contact, wherein 
at least one of the signal transmitter [15] (sensor 4 with coupler 15 as the transmitter)  or the signal receiver [14] (sensor 4 with coupler 14 as the receiver)  is arranged at an end of the respective first contact [9] or second contact [8] opposite an end of the contact which contacts the bridge in the second contacting state (The acoustic sensor 4 is suitably acoustically coupled to the electrical conductor 8 in order to "listen" for conducted sound. The circuit breaker 2 includes a first lug, such as a line terminal 13-1, a second lug, such as a load terminal 13-2, and a first acoustic coupler 14 acoustically coupled to the load terminal 13-2. The second lug 13-2 is adapted to be electrically connected to the power circuit (e.g., load) electrical conductor 8, as shown; Paragraph [0040] Line 1-8; A second acoustic coupler 15 for the acoustic signal generator 12 is somewhat similar to the first acoustic coupler 14, although, in this example, the coupler 15 is external to the circuit breaker 2 and is adapted to be acoustically coupled to the power circuit (e.g., load neutral) electrical conductor 9, as shown; Paragraph [0041] Line 1-6).

Regarding claim 6, Zhou teaches a contact arrangement, 
further comprising an electrical isolator [30] arranged between each of the signal transmitter and the first contact and the signal receiver and the second contact, the electric isolators passing the acoustic signal from the signal transmitter into the first contact and from the second contact to the signal receiver, respectively (The acoustic coupler 14 preferably includes a suitable acoustic insulator 30 (e.g., without limitation, an acoustic insulation foam pad wrapped around the acoustic coupler 14 and the acoustic sensor 4); Paragraph [0048] Line 1-5; Figure 1 shows insulator 30 for both transmitter and receiver).

Regarding claim 8, Zhou teaches a contact arrangement, wherein 
the measuring device outputs a measurement signal representative of at least one of the parameters of running time, sound pressure, sound energy or sound intensity of the acoustic signal (As employed herein, the term "acoustic" shall expressly include, but not be limited by, one or more sounds that are subsonic, sonic and/or ultrasonic; Paragraph [0032] Line 1-3; The circuit breaker 2 also includes separable contacts 16 electrically connected in series between the line terminal 13-1 and the load terminal 13-2, and an operating mechanism 18 adapted to open and close the separable contacts 16. The acoustic sensor 4 is suitably coupled to the acoustic coupler 14 and is adapted to sense the acoustic signal 11 from the acoustic coupler 14; Paragraph [0042] Line 1-7; signal can be sound signal).

Regarding claim 9, Zhou teaches a contact arrangement, wherein 
the measuring device outputs a first measurement signal representative of the sound intensity of the acoustic signal and a second measurement signal representative of the running time of the acoustic signal (The disclosed acoustic method provides real time detection of electrical conductivity faults. For example, an acoustic generator is coupled to the electrical wiring system and emits an acoustic signal at a predetermined frequency. An acoustic sensor, such as, for example, a piezo electrical sensor, is coupled to the electrical wiring system to "listen" to acoustic noises conducted through the electrical wiring. The reflection/transmission of this acoustic signal across an electrical conductivity fault is detected by the acoustic sensor. Based on sensed characteristics, such as, for example, intensity, the acoustic sensor determines if there is an electrical conductivity fault; Paragraph [0018] Line 1-10; intensity is used as the measurement signal).


Regarding claim 10, Zhou teaches a contact arrangement, further comprising 
a processing unit [19] in Figure 2 including at least one processor and a memory device, the processor responsive to a set of instructions stored on the memory device and adapted to:
determine the contacting state between the first and second contacts according to at least one of the first measurement signal and the second measurement signal; and
output an indication of the determined contacting state (loose connection condition determining the contacting state) (FIG. 2 is a flowchart of a routine 40 executed by the circuit 19 (e.g., a suitable processor) of FIG. 1 to detect an electrical conductivity fault, such as the loose electrical connection condition 6, using active acoustic sensing. After the routine 40 starts at 42, acoustic pulse generation at a predetermined frequency (e.g., other than at a line frequency, such as 60 Hz, and its harmonics) is initiated at 44. For example, this outputs the signal 20, which corresponds to the generated acoustic pulses 23 of the acoustic signal 21. Next, at 45, the plural samples 25 are input from the sensed acoustic signal 22. Then, at 46, it is determined if the frequency of the samples 25 of the sensed acoustic signal 22 suitably matches the predetermined frequency. If not, then at 48, the samples 25 are discarded and another test is run at 44; Paragraph [0059] Line 1-14).

Regarding claim 11, Zhou teaches a contact arrangement, 
wherein the processor is further adapted to:
measure a sound intensity of the first measurement signal;
compare the measured sound intensity to a predetermined threshold value;
output an indication of the first contacting state if the measured sound intensity is below the predetermined threshold value; and
output an indication of the second contacting state if the measured sound intensity is above the predetermined threshold value (The disclosed acoustic method provides real time detection of electrical conductivity faults. For example, an acoustic generator is coupled to the electrical wiring system and emits an acoustic signal at a predetermined frequency. An acoustic sensor, such as, for example, a piezo electrical sensor, is coupled to the electrical wiring system to "listen" to acoustic noises conducted through the electrical wiring. The reflection/transmission of this acoustic signal across an electrical conductivity fault is detected by the acoustic sensor. Based on sensed characteristics, such as, for example, intensity, the acoustic sensor determines if there is an electrical conductivity fault; Paragraph [0018] Line 1-10; intensity is used as the measurement signal).


Regarding claim 14, Zhou teaches a method (circuit breakers that detect electrical conductivity faults, such as loose electrical connections, of a power circuit. The invention also pertains to a method for detecting electrical conductivity faults; Paragraph [0002] Line 1-6; FIG. 1 shows an electrical switching apparatus, such as a circuit interrupter (e.g., circuit breaker 2); Paragraph [0039] Line 1-2), measuring a contacting state of a contact arrangement having at least two electrical contacts ([8] (an electrical conductor, such as 8 or 9, of a power circuit 10; Paragraph [0039] Line 6-7); an electrical conductor, such as 8 or 9, of a power circuit 10; Paragraph [0039] Line 6-7); and
 	which are electrically isolated from each other in a first contacting state (when there is loose connection 6 the contacts are isolated is the first contacting state; when there is loose connection then conductor 8 and conductor 9 is disconnected and therefore conductor 8 and conductor 9 is electrically isolated from each other as shown in Figure 1 also by the loose electrical connection condition 6. From the definition of electrical isolator: Electrical isolator or disconnector is a type of mechanical switch that is used in electric circuits and devices with the main function of effectively isolating two different parts of an instrument or power circuit. By definition, isolation is the process of complete separation of various parts of an apparatus and this separation can either be physical or electrical or both. Electrical Isolator switches are used for opening an electrical circuit in the no-load condition. It is not proposed to be opened while current flows through the line. Generally, these are employed on circuit breaker both the ends thus the circuit breaker repair can be done easily without any risk; https://medium.com/everything-electrical/what-is-an-electrical-isolator-types-working-and-its-applications-b9bb13cd0cae ) and electrically connected to each other in a second contacting state (when there is no loose connection 6 the first and second electrical contacts are electrically connected is the second contacting state) (The circuit breaker 2 may be, for example, an arc fault circuit interrupter. The operating mechanism 18 may include a trip mechanism 26, and the circuit 19 may output the detected fault signal 24 as a trip signal to the trip mechanism 26 upon detecting the loose electrical connection condition 6 from the sensed acoustic signal 22, in order to interrupt the condition 6; Paragraph [0045] Line 1-7), comprising the steps of:
with a transmitter [12], transmitting an acoustic signal into a first electrical contact of the at least two electrical contacts [9, 8] (The acoustic coupler 15 couples the output acoustic signal 21 from the acoustic signal generator 12 to the power circuit 10, and the acoustic coupler 14 couples the acoustic signal 11 from the power circuit 10 to the acoustic sensor 4; Paragraph [0044] Line 1-4; The circuit breaker 2 further includes a circuit 19 outputting a signal 20 to the acoustic signal generator 12 to generate an output acoustic signal 21 from the acoustic signal generator 12; Paragraph [0043] Line 1-3);; and
with a receiver [4], receiving the acoustic signal at a second electrical contact of the at least two electrical contacts [9, 8] (The acoustic coupler 15 couples the output acoustic signal 21 from the acoustic signal generator 12 to the power circuit 10, and the acoustic coupler 14 couples the acoustic signal 11 from the power circuit 10 to the acoustic sensor 4; Paragraph [0044] Line 1-4).


Regarding claim 15, Zhou teaches a method, wherein 
the acoustic signal [21] is continuously transmitted into the first electrical contact [9] (The acoustic coupler 15 couples the output acoustic signal 21 from the acoustic signal generator 12 to the power circuit 10, and the acoustic coupler 14 couples the acoustic signal 11 from the power circuit 10 to the acoustic sensor 4; Paragraph [0044] Line 1-4; The circuit breaker 2 further includes a circuit 19 outputting a signal 20 to the acoustic signal generator 12 to generate an output acoustic signal 21 from the acoustic signal generator 12; Paragraph [0043] Line 1-3)

Regarding claim 16, Zhou teaches a method, wherein 
the acoustic signal is transmitted into the first electrical contact in response to a switching signal (The acoustic coupler 15 couples the output acoustic signal 21 from the acoustic signal generator 12 to the power circuit 10, and the acoustic coupler 14 couples the acoustic signal 11 from the power circuit 10 to the acoustic sensor 4; Paragraph [0044] Line 1-4; The circuit breaker 2 further includes a circuit 19 outputting a signal 20 to the acoustic signal generator 12 to generate an output acoustic signal 21 from the acoustic signal generator 12; Paragraph [0043] Line 1-3; acoustic signal 21 is the switching signal to detect loose connection 6).

Regarding claim 17, Zhou teaches a method, further comprising the step of:
with the receiver, outputting a first measurement signal representative of the sound intensity of the acoustic signal; and with the receiver, outputting a second measurement signal representative of the running time of the acoustic signal (The disclosed acoustic method provides real time detection of electrical conductivity faults. For example, an acoustic generator is coupled to the electrical wiring system and emits an acoustic signal at a predetermined frequency. An acoustic sensor, such as, for example, a piezo electrical sensor, is coupled to the electrical wiring system to "listen" to acoustic noises conducted through the electrical wiring. The reflection/transmission of this acoustic signal across an electrical conductivity fault is detected by the acoustic sensor. Based on sensed characteristics, such as, for example, intensity, the acoustic sensor determines if there is an electrical conductivity fault; Paragraph [0018] Line 1-10; intensity is used as the measurement signal).


Regarding claim 18, Zhou teaches a method, further comprising the steps of:
measuring a sound intensity of the first measurement signal;
comparing the measured sound intensity to a predetermined threshold value;
outputting an indication of the first contacting state if the measured sound intensity is below the predetermined threshold value; and
outputting an indication of the second contacting state if the measured sound intensity is above the predetermined threshold value (The disclosed acoustic method provides real time detection of electrical conductivity faults. For example, an acoustic generator is coupled to the electrical wiring system and emits an acoustic signal at a predetermined frequency. An acoustic sensor, such as, for example, a piezo electrical sensor, is coupled to the electrical wiring system to "listen" to acoustic noises conducted through the electrical wiring. The reflection/transmission of this acoustic signal across an electrical conductivity fault is detected by the acoustic sensor. Based on sensed characteristics, such as, for example, intensity, the acoustic sensor determines if there is an electrical conductivity fault; Paragraph [0018] Line 1-10; intensity is used as the measurement signal).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou in the US patent Application Publication Number US 20060254355 A1 in view of NISHIZAWA et al. (Hereinafter “NISHIZAWA”) in the Patent Publication Number CN 1956325 B.

Regarding claim 7, Zhou fails to teach that a contact arrangement, wherein the electrical isolators are galvanic isolators formed of ceramic material.
NISHIZAWA teaches a surface acoustic wave device, a surface acoustic wave filter, the surface acoustic wave filter having a comb-shaped electrode pattern formed on the piezoelectric element (abstract),
wherein the electrical isolators are galvanic isolators formed of ceramic material [11] (Picture 3 has the IDT pattern shown in FIG. 2 double-mode SAW filter (S) is formed is accommodated in a package of the surface acoustic wave (SAW) device of the cross section in FIG. In this surface acoustic wave (SAW) device, using conductive paste 12 the dual mode SAW filter (S) is stuck on to the inner bottom surface of the ceramic package 11; Paragraph [0010] Line 1-5). The purpose of doing so is to cover the contact so as to keep a space larger than the IDT pattern and cover of a predetermined space between themselves.
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, modify Zhou in view of Nishizawa, because Nishizawa teaches to include ceramic isolator covers the contact so as to keep a space larger than the IDT pattern and cover of a predetermined space between themselves (Paragraph [0010]).


Allowable Subject Matter
Claims 12-13 and 19 -20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIMA MONSUR whose telephone number is (571)272-8497. The examiner can normally be reached 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571) 272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NASIMA MONSUR/Primary Examiner, Art Unit 2858